Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Kingsway announces consolidation of two subsidiaries and executive appointment TORONTO, Nov. 7 /CNW/ - (TSX:KFS, NYSE:KFS) Kingsway Financial Services Inc. today announced that the operations of Southern United Fire Insurance Company (Southern United), based in Mobile, Alabama, will be consolidated with Hamilton Risk Management (Hamilton Risk), its subsidiary based in Miami, Florida. This is a further step in Kingsway's strategic plan to ensure that synergies, cost reduction and operational efficiencies are achieved within the U.S. operations and underperforming business is decisively addressed. Roberto Espin is appointed President and Chief Executive Officer at Southern United. Mr. Espin will also continue in his current role as President and Chief Executive Officer of Hamilton Risk which operates the insurance subsidiary, U.S. Security Insurance Company (U.S. Security). U.S. Security is a predominantly non-standard automobile insurance carrier licensed in Florida and South Carolina. The consolidation of the two companies will enable Hamilton Risk to continue its expansion plans into Southern United's core profitable states. At Kingsway Financial, Leslie DiMaggio is appointed Vice President, Operational Effectiveness. Ms. DiMaggio was formerly the President and Chief Executive Officer of Southern United. In her new group role, she will be responsible for ensuring the successful development and implementation of operational projects in the most cost effective manner. Ms. DiMaggio will work with operating subsidiaries to derive operational efficiencies and cost containment and reduction measures throughout the Kingsway group of companies.
